        Case 1:20-cv-00557-SAB Document 4 Filed 04/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   ROMMEL D. MEDINA VASQUEZ,                             1:20-cv-0557 SAB (PC)

12                       Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.                                             (Document# 2)

14   SHERIFF, et al.,,                                                   and
15                       Defendants.
                                                           ORDER DIRECTING PAYMENT
16                                                         OF INMATE FILING FEE BY FRESNO
                                                           COUNTY JAIL
17

18          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

20   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

21   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

22   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

23   the preceding month’s income credited to plaintiff’s trust account. The Fresno County Jail is

24   required to send to the Clerk of the Court payments from Plaintiff’s account each time the amount

25   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

26          In accordance with the above and good cause appearing therefore, IT IS HEREBY

27   ORDERED that:

28               1. Plaintiff's application to proceed in forma pauperis is GRANTED;

                                                       1
        Case 1:20-cv-00557-SAB Document 4 Filed 04/24/20 Page 2 of 2

 1            2. The Fresno County Jail or his designee shall collect payments from Plaintiff’s

 2            prison trust account in an amount equal to twenty per cent (20%) of the

 3            preceding month’s income credited to the prisoner’s trust account and shall

 4            forward those payments to the Clerk of the Court each time the amount in the

 5            account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 6            $350.00 has been collected and forwarded to the Clerk of the Court. The

 7            payments shall be clearly identified by the name and number assigned to this

 8            action;

 9            3. The Clerk of the Court is directed to serve a copy of this order and a copy of

10            Plaintiff’s in forma pauperis application on the Fresno County Jail, via the court's
              electronic case filing system (CM/ECF);
11
              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
12
              Department, U.S. District Court, Eastern District of California, Sacramento Division;
13
              and
14
              5. Within sixty (60) days of the date of service of this order, Plaintiff shall submit a
15
              certified copy of his prison trust account statement for the six-month period
16
              immediately preceding the filing of the complaint, if plaintiff has not already done so.
17

18   IT IS SO ORDERED.
19
     Dated:   April 23, 2020
20                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                     2
